MEMORANDUM**
Davina M. Lujan appeals from the denial of her motion to continue sentencing. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lujan contends that the district court abused its discretion in denying her motion to continue her sentencing to provide counsel with the opportunity to move to withdraw Lujan’s guilty plea. We disagree. The district court adequately balanced Lujan’s Sixth Amendment rights against the delay and inconvenience of granting a continuance, and therefore did not err in citing “the inconvenience to its own calendar.” United States v. Garrett, 179 F.3d 1143, 1146-47 (9th Cir.1999) (affirming where the district court demonstrated concern for defendant’s right to counsel in addition to its own calendar); ef. United States v. Nguyen, 262 F.3d 998, 1003 (9th Cir.2000) (reversing where district court “gave improper reasons for denying the request” for a continuance); see also United States v. Nostratis, 321 F.3d 1206, 1211 (9th Cir.2003) (reasoning that unexplained two-year delay between entry of plea and motion to withdraw supported denial of the motion, and noting that delay suggested that “withdrawal was intended to serve a different purpose than that avowed” (internal quotations omitted)).
We conclude that, in light of the “broad discretion ... granted trial courts on matters of continuances,” the district court did not abuse its discretion in denying the continuance. See Garrett, 179 F.3d at 1145.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.